In a proceeding to invalidate petitions and authorizations designating Vincent Artale, Louis Boschette, Harold W. Stakey and Charles B. Bloss as candidates in the Conservative Party primary election to be held on September 10, 1985 for certain public offices in the Town of Riverhead, the appeal is from a judgment of the Supreme Court, Suffolk County (Doyle, J.), dated August 8, 1985 which denied the application on the ground that the petitioners objectors failed to file specific objections pursuant to Election Law § 6-154.
Judgment affirmed, without costs or disbursements.
We agree with Special Term that the specifications of objections filed by petitioners were inadequate as a matter of law and were tantamount to a failure to file such specifications (see, Election Law § 6-154; Matter of Benson v Scaringe, 84 AD2d 603, Iv denied 54 NY2d 609). Brown, J. P., O’Connor, Weinstein, Kunzeman and Kooper, JJ., concur.